Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 7, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2014/0068710 A1) in view of South (US 2011/0320597 A1). 


instructions that mark the first user device with a first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-1 with first alert order based on user preference/priority); instructions that mark the second user device with a second alerting priority that is different from the first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-2 with second alert order based on user preference that is different from the first alert order); and instructions that process an incoming call directed toward a user associated with the common extension (Lau, ¶0054 and ¶0077, receiving an incoming voice call for the user associated with same extension phone number) based on the first alerting priority and the second alerting priority (Lau, ¶0052 and ¶0054, based on the first alert order of user preference/priority and the second alert order of the user preference) such that the first user device alerts at a first time for a predetermined amount of time and then the second user device alerts at a second time after the first user device has alerted for at least the predetermined amount of time (Lau, ¶0054, alert user devices in a sequential order based on a predetermined ordered list of user devices 102.  Network 105 may first alert one user device 102 (e.g., user device 102-1) and if that user device 102-1 rejects the incoming call/session or does not 
 	However, Lau does not explicitly teach alert the second user device, unless the user presses an ignore key on the first user device during the predetermined amount of time in which case the second user device will not be alerted.
	In the same field of endeavor, South teaches alert the second user device, unless the user presses an ignore key on the first user device during the predetermined amount of time in which case the second user device will not be alerted (South, ¶0058 and ¶0070, alert the telephony devices (first, second, or more) if the user decline an incoming call within predetermined time in which the system would stop ringing all of the telephony devices associated with that user). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of South into invention of Lau in order to handle the incoming calls or communication where a customer has multiple IP telephony devices associated with a single telephone number, when a call is received, a user could set one of his telephony devices to receive incoming calls, while another device is set to reject or not receive incoming calls for purpose of ability to control the incoming calls. 

As per claim 10, Lau teaches a computer memory device (Lau, ¶0029, memory device), comprising instructions stored therein which, when executed by a processor (Lau, ¶0029, comprising instructions that are executable by the processor), enable the processor to: register a first user device and a second user device with a common extension (Lau, ¶0017 and ¶0077, registering user devices 102 (102-1 to 102-4) with a same/common extension phone number); mark the first user device with a first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-1 with first alert order based on user preference/priority); mark the second user device with a second alerting priority that is different from the first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-2 with second alert order based on user preference that is different from the first alert order); receive an incoming call for the common extension (Lau, ¶0054 and ¶0077, receiving an incoming voice call for the user associated with same extension phone number); and cause the first user device to alert for the incoming call at a first time for a predetermined amount of time and then the second user device alerts at a second time after the first user device has alerted for at least the predetermined amount of time (Lau, ¶0054, alert user devices in a sequential order based on a predetermined ordered list of user devices 102.  Network 105 may first alert one user device 102 (e.g., user device 102-1) and if that user device 102-1 rejects the incoming call/session or 
	However, Lau does not explicitly teach alert the second user device, unless the user presses an ignore key on the first user device during the predetermined amount of time in which case the second user device will not be alerted.
	In the same field of endeavor, South teaches alert the second user device, unless the user presses an ignore key on the first user device during the predetermined amount of time in which case the second user device will not be alerted (South, ¶0058 and ¶0070, alert the telephony devices (first, second, or more) if the user decline an incoming call within predetermined time in which the system would stop ringing all of the telephony devices associated with that user). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of South into invention of Lau in order to handle the incoming calls or communication where a customer has multiple IP telephony devices associated with a single telephone number, when a call is received, a user could set one of his telephony devices to 
 	As per claim 15, Lau teaches a method (Lau, ¶0037, a method), comprising: registering a first user device as a first Multi Device Access (MDA) device for a user (Lau, ¶0037-38 registering group or  multiple devices 102 with MAC or IP address for a user; for example registering user device 102-1 (i.e. first user device) as first MAC/IP (i.e. first MDA)); registering a second user device as a second MDA device for the user (Lau, ¶0037-38 registering group or multiple devices 102 with MAC or IP address for a user; for example registering user device 102-2 (i.e. second user device) as second MAC/IP (i.e. second MDA); marking the first user device with a first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-1 with first alert order based on user preference/priority); marking the second user device with a second alerting priority that is different from the first alerting priority (Lau, ¶0052 and ¶0054, assigning user device 102-2 with second alert order based on user preference that is different from the first alert order); receiving an incoming call for the user (Lau, ¶0054, receiving an incoming voice call for the user); and causing the first user device to alert for the incoming call  before the second user device based on the first alerting priority being different from the second alerting priority (Lau, ¶0052 and ¶0054, making the user device 102-1 to alert the voice call before the second user device 102-2 based on alerting order list based on user preference and first alert order preference is different than second alert order preference; also see ¶0055, alert user devices in sequential order based on predetermined attributes associated with user devices 102). 

	In the same field of endeavor, South teaches alert the first user device, unless the user presses an ignore key on the first user device in which case the second user device will not be alerted (South, ¶0070, alert the telephony devices (first, second, or more) if the user decline an incoming call in which the system would stop ringing all of the telephony devices associated with that user). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of South into invention of Lau in order to handle the incoming calls or communication where a customer has multiple IP telephony devices associated with a single telephone number, when a call is received, a user could set one of his telephony devices to receive incoming calls, while another device is set to reject or not receive incoming calls for purpose of ability to control the incoming calls. 
 	As per claim 16 as applied to claim 15 above, Lau further teaches wherein registering the first user device and the second user device comprises registering both the first user device and the second user device with a common extension (Lau, ¶0017 and ¶0077 registering user devices 102 (102-1 first device, 102-2 second device) with a same/common extension phone number). 

Lau (US 2014/0068710 A1) in view of South (US 2011/0320597 A1) and further in view of Roka (US 2012/0115451 A1). 
As per claim 2 as applied to claim 1 above, Lau teaches wherein the incoming call directed toward the user will simultaneously alert both the first user device and the second user device (Lau, ¶0053, alert both user devices 102 at a same time (i.e., approximately parallel) and wait for the user to decide which user device 102 he/she will use to join the call/session.  The alerting of user devices 102 in this instance may be referred to as parallel alerting or simultaneous alerting).
However, Lau in view of South does not explicitly teach wherein the incoming call directed toward the user will simultaneously alert both the first user device and the second user device in an absence of the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority that is different from the first alerting priority. 
In the same field of endeavor, Roka teaches wherein the incoming call directed toward the user will simultaneously alert both the first user device and the second user device in an absence of the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority that is different from the first alerting priority (Roka, ¶0058 and ¶0066, call or message directed toward the user and more than one MCD will receive notification when one of them inactive or power off (thus absence) and other/second MCD devices with second highest priority notification/alerting; those primary MCD device having higher priority than other MCD devices thus different priority level). 

 As per claim 6 as applied to claim 1 above, Lau teaches instructions that register a third user device with the common extension (Lau, ¶0017 and ¶0077, registering user devices 102 (i.e. 102-3 or third device) with same extension phone number). 
However, Lau in view of South does not explicitly teach instructions that mark the third user device with the second alerting priority or a third alerting priority, wherein the third user device alerts at substantially the same time as the second user device when marked with a second alerting priority or alerts at a different time from the second user device when marked with a third alerting priority.  
In the same field of endeavor, Roka teaches instructions that mark the third user device with the second alerting priority or a third alerting priority (Roka, ¶0019 and ¶0042, singing the multiple MCDs devices (first, second, third, or more) with priority order (first, second, or more)), wherein the third user device alerts at substantially the same time as the second user device when marked with a second alerting priority or alerts at a different time from the second user device when marked with a third alerting priority (Roka, ¶0042, ¶0058 and ¶0066, call or message directed toward more than one MCD will receive notification; therefore third MCD receives notification at the same time as the second MCD).  

As per claim 12 as applied to claim 10 above, Lau in view of South does not explicitly teach determine the incoming call is answered at the first user device; update a call log associated with the first user device to indicate that the call was answered at the first user device; update a call log associated with the second user device to indicate that the call was missed at the second user device.
In the same field of endeavor, Roka teaches determine the incoming call is answered at the first user device (Roka, ¶0033, determining that incoming calls or messages are responded or answered at MCD device); update a call log associated with the first user device to indicate that the call was answered at the first user device (Roka, ¶0018 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that the call was responded); update a call log associated with the second user device to indicate that the call was missed at the second user device (Roka, ¶0017-18 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that one of MCDs is inactive; thus not responding or answering the call).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
As per claim 17 as applied to claim 15 above, Lau in view of South does not explicitly teach determining the incoming call is answered at the first user device; updating a call log associated with the first user device to indicate that the call was answered at the first user device; updating a call log associated with the second user device to indicate that the call was missed at the second user device.
In the same field of endeavor, Roka teaches determining the incoming call is answered at the first user device (Roka, ¶0033, determining that incoming calls or messages are responded or answered at MCD device); updating a call log associated with the first user device to indicate that the call was answered at the first user device (Roka, ¶0018 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that the call was responded); updating a call log associated with the second user device to indicate that the call was missed at the second user device (Roka, ¶0017-18 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that one of MCDs is inactive; thus not responding or answering the call).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Roka into invention of Lau and South in order to dynamically forwarding incoming calls 
C)	Claims 3, 9, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2014/0068710 A1) in view of South (US 2011/0320597 A1) and further in view of Ravichandran (US 10462291 B1).  
 	As per claim 3 as applied to claim 1 above, Lau in view of South does not explicitly teach wherein the first alerting priority is higher than the second alerting priority and wherein the first user device alerts a predetermined amount of time prior to the second user device.  
 	In the same field of endeavor, Ravichandran teaches wherein the first alerting priority is higher than the second alerting priority and wherein the first user device alerts a predetermined amount of time prior to the second user device (Ravichandran, Col.6, lines 15-25, alerting having different priority level (i.e. higher vs lower priority) and first subset of active member UEs receiving call at a first time (i.e. predetermined amount of time) and one or more additional subsets of the active members UEs at later time; therefore the first UE will receive an alert before or prior to the second UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ravichandran into invention of Lau and South in order to route incoming calls to member UEs indicated as being active members of the group based on the priority information received by each incoming call to reduce time and frustration for the callers (Col.1, line 56). 

However, Lau in view of South does not explicitly teachPage 29 of 33Avaya No. 420002-US-NPAttorney Docket No. 4366-1150 instructions that alert the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority.  
In the same field of endeavor, Ravichandran instructions that alert the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority (Ravichandran, Col.6, lines 15-24, alerting the active member UEs for incoming call (i.e. emergency) simultaneously even though the priority is set). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ravichandran into invention of Lau and South in order to route incoming calls to member UEs indicated as being active members of the group based on the priority information received by each incoming call to reduce time and frustration for the callers (Ravichandran, Col.1, line 56). 
As per claim 11 as applied to claim 10 above, Lau in view of South does not explicitly teach wherein the first alerting priority is higher than the second alerting priority and wherein the first user device alerts a predetermined amount of time prior to the second user device.  
 	In the same field of endeavor, Ravichandran teaches wherein the first alerting priority is higher than the second alerting priority and wherein the first user device alerts 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ravichandran into invention of Lau and South in order to route incoming calls to member UEs indicated as being active members of the group based on the priority information received by each incoming call to reduce time and frustration for the callers (Ravichandran, Col.1, line 56). 
As per claim 14 as applied to claim 10 above, Lau teaches determine the incoming call comprises an emergency call (Lau, ¶0058, emergency call).
However, Lau in view of South does not explicitly teachPage 29 of 33Avaya No. 420002-US-NPAttorney Docket No. 4366-1150 alert the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority.  
In the same field of endeavor, Ravichandran alert the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority (Ravichandran, Col.6, lines 15-24, alerting the active member UEs for incoming call (i.e. emergency) simultaneously even though the priority is set). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
As per claim 19 as applied to claim 15 above, Lau teaches determining the incoming call comprises an emergency call (Lau, ¶0058, emergency call).
However, Lau does not explicitly teachPage 29 of 33Avaya No. 420002-US-NPAttorney Docket No. 4366-1150 alerting the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority.  
In the same field of endeavor, Ravichandran alerting the first user device and the second user device for the emergency call substantially simultaneously even though the first alerting priority is different from the second alerting priority (Ravichandran, Col.6, lines 15-24, alerting the active member UEs for incoming call (i.e. emergency) simultaneously even though the priority is set). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Ravichandran into invention of Lau and South in order to route incoming calls to member UEs indicated as being active members of the group based on the priority information received by each incoming call to reduce time and frustration for the callers (Ravichandran, Col.1, line 56). 

Lau (US 2014/0068710 A1) in view of South (US 2011/0320597 A1) and further in view of Ravichandran (US 10462291 B1) and further in view of Roka (US 2012/0115451 A1).
As per claim 4 as applied to claim 3 above, Lau in view of South and Ravichandran does not explicitly teach instructions further comprise: instructions that determine the incoming call is answered at the first user device; instructions that update a call log associated with the first user device to indicate that the call was answered at the first user device; and instructions that update a call log associated with the second user device to indicate that the call was missed at the second user device
In the same field of endeavor, Roka teaches wherein the instructions further comprise: instructions that determine the incoming call is answered at the first user device (Roka, ¶0033, determining that incoming calls or messages are responded or answered at MCD device); instructions that update a call log associated with the first user device to indicate that the call was answered at the first user device (Roka, ¶0018 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that the call was responded); and instructions that update a call log associated with the second user device to indicate that the call was missed at the second user device (Roka, ¶0017-18 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more) to indicate that one of MCDs is inactive; thus not responding or answering the call).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Roka into invention of Lau South and Ravichandran in order to dynamically forwarding 
  	As per claim 5 as applied to claim 4 above, Roka further teaches instructions that update the centralized call log based on the call log associated with the first user device and the call log associated with the second user device (Roka, ¶0017-18 and ¶0054, update the activity status such as log files (i.e. call) associated with MCDs devices (first, second, or more)), wherein the centralized call log is updated to indicate that the incoming call was answered at the first user device (Roka, ¶0033, determining that incoming calls or messages are responded or answered at MCD device). 	 
E)	Claims 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2014/0068710 A1) in view of South (US 2011/0320597 A1) and further in view of KWATRA (US 2020/0045164 A1).  
 	As per claim 8 as applied to claim 1 above, Lau in view of South does not explicitly teach instructions that monitor an answering behavior of the user over a period of time; instructions that determine the answering behavior of the user over the period of time deviates from an anticipated answering behavior that is based on the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority; and instructions that suggest an alternative device priority based on determining that the answering behavior of the user over the period of time devices from the anticipated answering behavior.  
 	In the same field of endeavor, KWATRA teaches instructions that monitor an answering behavior of the user over a period of time (KWATRA, ¶0023 and ¶0029, learning or monitoring user’s behavior pattern over time); instructions that determine the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of KWATRA into invention of Lau and South in order to switch notification mode on one or more UEs associated with one or more users based on the monitoring behavior to provide intelligent and automatic notification mode switching in user equipment (KWATRA, ¶0001). 
 	As per claim 13 as applied to claim 10 above, Lau in view of South does not explicitly teach monitor an answering behavior of the user over a period of time; determine the answering behavior of the user over the period of time deviates from an anticipated answering behavior that is based on the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority; and automatically change the alerting priority of the first user device and 
 	In the same field of endeavor, KWATRA teaches monitor an answering behavior of the user over a period of time (KWATRA, ¶0023 and ¶0029, learning or monitoring user’s behavior pattern over time); determine the answering behavior of the user over the period of time deviates from an anticipated answering behavior that is based on the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority (KWATRA, ¶0022-23, determining the behavior pattern of the user based on one or more UEs being defined with one or more priority levels or preference to receive notification or alert); automatically change the alerting priority of the first user device and the second user device based on determining that the answering behavior of the user over the period of time devices from the anticipated answering behavior (KWATRA, ¶0022-23, automatically switching or change UE priority based on behavior pattern of the user over time; for example switching from silent mode to ringer mode to receive communication on one or more UEs or switching from ringer mode to silent mode on another UE). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of KWATRA into invention of Lau and South in order to switch notification mode on one or more UEs associated with one or more users based on the monitoring behavior to provide intelligent and automatic notification mode switching in user equipment (KWATRA, ¶0001). 


 	In the same field of endeavor, KWATRA teaches monitoring an answering behavior of the user over a period of time (KWATRA, ¶0023 and ¶0029, learning or monitoring user’s behavior pattern over time); determining the answering behavior of the user over the period of time deviates from an anticipated answering behavior that is based on the first user device being marked with the first alerting priority and the second user device being marked with the second alerting priority (KWATRA, ¶0022-23, determining the behavior pattern of the user based on one or more UEs being defined with one or more priority levels or preference to receive notification or alert); and automatically changing the alerting priority of the first user device and the second user device based on determining that the answering behavior of the user over the period of time devices from the anticipated answering behavior (KWATRA, ¶0022-23, automatically switching or change UE priority based on behavior pattern of the user over time; for example switching from silent mode to ringer mode to receive communication on one or more UEs or switching from ringer mode to silent mode on another UE). 

F)	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2014/0068710 A1)  in view of South (US 2011/0320597 A1) and further in view of Hassan (US 2020/0274968 A1).  
 	As per claim 20 as applied to claim 15 above, Lau in view of South does not teach determining that the user utilized the second user device more recently than the first user device; and automatically marking the second user device with the first alerting priority based on determining that the user utilized the second user device more recently than the first user device.
	In the same field of endeavor, Hassan teaches determining that the user utilized the second user device more recently than the first user device (Hassan, ¶0013, determining that user recently using the next/second device); and automatically marking the second user device with the first alerting priority based on determining that the user utilized the second user device more recently than the first user device (Hassan, ¶0013-14, automatically giving preference or priority for alerting the user based on most recently user activity on the device(s)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643